—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered October 23, 1996, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of 7 years, unanimously affirmed.
Defendant’s challenge to the court’s jury instruction on the definition of burglary is unpreserved, and we decline to review it in the interest of justice. Were we to review this claim, we would find that in this case involving unlawful entry and not unlawful remaining, the court’s erroneous references to unlawful remaining could not have misled the jury (see, People v Ray, *238254 AD2d 189, lv denied 92 NY2d 985). Concur — Rosenberger, J. P., Williams, Rubin, Mazzarelli and Friedman, JJ.